REGULATION S STOCK PURCHASE AGREEMENT This Regulation S Stock Purchase Agreement (the "Agreement"), is dated as of August 11, 2014 between San Lotus Holding Inc., a Nevada corporation having offices at 3301 Spring Mountain Rd. Unit 23, Las Vegas, NV 89102 (the "Company"), andthe individual purchasers whose names are set forth in the Schedule A hereunder (each a "Purchaser" and, collectively, the "Purchasers") . ARTICLEI PURCHASE, SALE AND TERMS OF SHARES 1.1 The Shares . The Company agrees to issue and sell to the Purchasers in an offshore transaction negotiated outside the U.S. and to be consummated and closed outside the U.S. and, in consideration of and in express reliance upon the representations, warranties, covenants, terms and conditions of this Agreement, the Purchasers agree to purchase from the Company an aggregate of $ US dollars or 88,556,167 shares (the "Shares"), of the Company's common stock, par value $0.10per share, (the "Common Stock") at a per share purchase price which shall be $0.2021 per share (the "Purchase Price").
